Title: From Thomas Jefferson to James Wood, 15 December 1780
From: Jefferson, Thomas
To: Wood, James



Sir
Richmond December 15th. 1780.

I received your favour of the 7th instant from Annapolis and write an answer, tho I hardly know by what route to send it to you. The post at the barracks shall be duly attended to. I had a Letter from Colo. Taylor the other day when all was well and he mentions no apprehension of want. With respect to that part of the troops which are gone to Maryland we thought it right to lend all possible aid in the provision way at first as we supposed that stores coud not have been laid in, nor the business of supplies got into a regular train. We must hope however to be now acquitted as to them. When it is considered that two thirds of those troops still remain on our hands, that we have a large number of continental prisoners to support at Winchester, and that the southern army must of course (Carolina being so much exhausted) depend on us for a principal proportion of their supplies, I cannot suppose it will be thought for the common good to draw any thing from us northwardly. What ever is so drawn, will be just so much taken from the southern army. The supplies which would be drawn from us for the conventioners at Frederick town, would other wise be applied to the support of the post at Winchester. To make good these we shou’d  then be obliged to draw for that post provisions from the counties southward of it, which are now called to the southern army. You seem to think we are the better enabled to contribute to the support of the British Conventioners because tho’ equally destitute of money with the state of Maryland, we are armed with force to take provisions from our Citizens which they are not, but I cannot conceive but that the legislature of Maryland, if they find that their quota of specifics cannot be produced by money, will think it right to introduce force into their state also. At any rate I cannot believe it will be thought equal to impress our citizens for the deficiences of any other state. I am with great esteem Sir Your most obedt. servt,

Th: Jefferson

